DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/CN2019/120482, filed on 12/24/2019, which is entitled to and claims the benefit of priority of CN Patent App. No. 201911108585.8, filed 11/13/2019. The preliminary amendment filed on 11/11/2021 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-4,10 without traverse in the reply filed on 
11/11/2021 is acknowledged.
4.	Claims 1-10 are pending. Claims 1-4, 10 are under examination on the merits. Claims 5-9 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 12/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawings are received on 12/24/2019. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 12/24/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
8.	Claim 1 is objected to because of the following informalities: It is suggested that “and formed by bonding” in line 3, be deleted and "wherein the guest structure formed by bonding" . Appropriate correction is required. 

    PNG
    media_image1.png
    122
    472
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1-4, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “wherein the guest structure is bonded to the host structure through the adamantane to form a host-guest structure”, wherein applicant fails to articulate by sufficiently distinct functional language that in fact the guest structure is bonded to the host structure through the amino group of rhodamine-based dye of the guest structure to form a host-guest structure rather than the adamantine group, thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 3-4, 10 being depended on claim 1 are rejected as well. 



    PNG
    media_image2.png
    311
    506
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nau et al. (US Pub. No. 2008/ 0023646 A1, hereinafter “Nau”) in view of Kim et al. (KR 2018-0125752 A, machine translation, hereinafter “Kim”) or Yuan et al. (A rational approach to tuning the pKa values of rhodamines for living cell fluorescence imaging, Org. Biomol. Chem., 2011, 9, 1723–1726, hereinafter “Yuan”). 

	Regarding claims 1-4: Nau teaches display device (Page  6, [0054]; Page 8, Claim 9), comprising a) a display surface (read on a film dispersed in transparent substrate) having display sections, the display sections containing a fluorescent dye as guest structure such as 
	However, Kim teaches the binding of cucurbituril as host structure to guest structure (Page 2/40, Claim 1; Page 5/40, [0004]), wherein the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an aminoadamantane through a chemical bond  (Page 3/40, Claim 9; Page5/40, [0006]) with benefit of providing ultra-stable host-guest interaction (Page 11/40, [0033]) for imaging intracellular or cell surface proteins that can overcome disadvantages such as interference by endogenous substances or enzymatic degradation (Page 5/40, [0005]).


    PNG
    media_image3.png
    343
    393
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    97
    296
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    205
    192
    media_image5.png
    Greyscale

		In an analogous art of host-guest structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the guest structure by Nau, so as to include a the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond as taught by Kim, and would have been motivated to do so with reasonable expectation that this would result in providing ultra-stable host-guest interaction (Page 11/40, [0033]) for imaging intracellular or cell surface proteins that can overcome disadvantages such as interference by endogenous substances or enzymatic degradation as suggested by Kim  (Page 5/40, [0005]).

.  

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nau et al. (US Pub. No. 2008/ 0023646 A1, hereinafter “Nau”) in view of Kim et al. (KR 2018-0125752 A, machine translation, hereinafter “Kim”) or Yuan et al. (A rational approach to tuning the pKa values of rhodamines for living cell fluorescence imaging, Org. Biomol. Chem., 2011, 9, 1723–1726, hereinafter “Yuan”) as applied to claim 1 above, and further in view of  Xiao Zhang (Wo 2017/219770, equivalent to US Pub. No. 2019/00721806 A1, hereinafter “Zhang”).

Regarding claim 10: The disclosure of Nau in view of Kim or Yuan is adequately set forth in paragraph 12 above and is incorporated herein by reference. Nau in view of Kim or Yuan does not expressly teach a display device, comprising a display screen and the solid color film, wherein the solid color film is disposed on a light exiting side of the display screen.
		However,  Zhang teaches a display panel comprising: a liquid crystal display panel, and a cholesteric liquid crystal display film layer provided on a light-exiting surface of the liquid crystal display panel, wherein, the cholesteric liquid crystal display film layer is switchable between a scattering state and a transparent state depending on a voltage applied thereto, and is used for displaying by means of its scattering state when the liquid crystal display panel is powered off (Page 2, [0042]; Page 3, [0059]; Page 4, Claim 1) such as a smart watch can be normally displayed when the liquid crystal display is powered on, thereby the purpose of reducing the power consumption of the display device is achievable (Page 3, [0059]). 
		In an analogous art of display device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the host-guest structure by Nau for the cholesteric liquid crystal display film layer as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing a display device such as a smart watch which can be normally displayed when the liquid crystal display is powered on, thereby the purpose of reducing the power consumption of the display device is achievable as suggested by Zhang (Page 3, [0059]). 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/04/2022